ENVIROSTAR, INC.
2015 EQUITY INCENTIVE PLAN

NOTICE OF GRANT
AND
STOCK OPTION AGREEMENT

Notice is hereby given that you, the undersigned Participant, have been granted
a nonqualified stock option (the “Stock Option”) to purchase the number of
shares of Common Stock of EnviroStar, Inc. (the “Company”) set forth below
(“Shares”) at the per Share exercise price set forth below, subject to the terms
and conditions of the EnviroStar, Inc. 2015 Equity Incentive Plan (the “Plan”),
and this Notice of Grant and Stock Option Agreement (collectively, this
“Agreement”). Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to such terms in the Plan.

 

Participant:

 

 

Number of Shares:

 

Exercise Price per Share:

 

 

 

Grant Date:

 

Expiration Date:

      Vesting Schedule:

 

 

 

By signing below, you accept this Stock Option grant and you hereby represent
that you: (i) agree to the terms and conditions of this Agreement and the Plan;
(ii) have reviewed the Plan and this Agreement in their entirety, and have had
an opportunity to obtain the advice of legal counsel and/or your tax advisor
with respect thereto; (iii) fully understand and accept all provisions hereof;
and (iv) agree to accept as binding, conclusive, and final all of the
Committee’s decisions regarding, and interpretations of, the Plan and this
Agreement, in accordance with the terms and conditions of the Plan.

  AGREED TO AND ACCEPTED BY THE   PARTICIPANT:                     Name:    
Date:     Social Security No.:     Address:        



 

 

ENVIROSTAR, INC.
2015 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

1.                  Grant of Stock Option. The Company has granted to you, the
Participant, a Stock Option to purchase the number of Shares specified in the
Notice of Grant on the preceding page (the “Notice of Grant”) at the per Share
exercise price specified in the Notice of Grant, subject to the following terms
and conditions. In consideration of such grant, you agree to be bound by the
terms and conditions of this Agreement and of the Plan.

2.                  Vesting of Stock Option. The Stock Option shall become
exercisable in accordance with the vesting schedule specified in the Notice of
Grant. If the Participant ceases to serve as an officer, employee, director or
consultant of the Company or its Subsidiaries for any reason whatsoever (whether
due to death, Disability (as defined below), voluntary resignation, involuntary
termination or any other reason) (a “Cessation”) prior to the date on which the
Stock Option, or any portion thereof, becomes vested, then (a) the non-vested
portion of the Stock Option will thereupon automatically terminate and be void
and will not become exercisable and (b) the vested portion of the Stock Option
will survive and be exercisable as follows:

(i)                 in the event of Cessation by reason of the Participant’s
death or Disability (which, for all purposes of this Agreement, shall mean the
permanent and total disability of the Participant as defined in Section 22(e)(3)
of the Code), then until the earlier of (A) one (1) year after the date of
Cessation and (B) the expiration date of the Stock Option specified in the
Notice of Grant; and

(ii)               in the event of Cessation on account of any reason other than
the Participant’s death or Disability, then until the earlier of (A) three (3)
months after the date of Cessation and (B) the expiration date of the Stock
Option specified in the Notice of Grant.

For the avoidance of doubt, a “Cessation” will not be deemed to occur so long as
the Participant continues to serve as an officer, employee, director or
consultant of the Company or any of its Subsidiaries or as a result of a change
in status among officer, employee, director or consultant of the Company or any
Subsidiary. Any question as to whether and when a Cessation has occurred shall
be determined by the Committee, and its determination shall be final and
binding.

3.                  Expiration of Stock Option. The Stock Option shall expire on
the expiration date specified in the Notice of Grant, and may not be exercised
after such date.

4.                  Restriction on Transfer. The Participant shall not sell,
assign, pledge, exchange, hypothecate or otherwise transfer, encumbered or
dispose of the Stock Option, or any portion thereof, whether or not vested.

5.                  Procedure for Exercise. The Stock Option may be exercised
for the number of Shares specified in a written notice which has been executed
by the Participant and delivered to the Company at least ten (10) days prior to
the date on which purchase is requested, accompanied by full payment for the
Shares with respect to which the Stock Option is being exercised, in the manner
and subject to the terms and conditions set forth in the Plan. Notwithstanding
the foregoing, the Stock Option may not be exercised at any time as to less than
ten (10) Shares or the number of Shares subject to the vested portion of the
Stock Option, whichever is fewer. If any applicable law, rule or regulation
requires the Company to take any action with respect to the Shares specified in
such notice or if any action remains to be taken under the Certificate of
Incorporation or Bylaws of the Company, as they may be amended from time to
time, to effect due issuance of the Shares, then the Company shall take such
action and the day for delivery of such Shares shall be extended for the period
necessary to take such action. The Participant shall not have any rights or
privileges of a stockholder of the Company in respect of any of the Shares
issuable upon exercise of the Stock Option, unless and until the Shares are
issued to the Participant by the Company following valid exercise therefor.

 

 



6.                  Representations as to Purchase of Shares. As a condition of
the Company’s obligation to issue Shares upon exercise of the Stock Option, if
requested by the Company, the Participant shall, concurrently with the delivery
of the stock certificate representing the Shares so purchased, give such written
assurances to the Company, in form and substance reasonably requested by Company
counsel, to the effect that the Participant is acquiring the Shares for
investment and without any present intention of reselling or redistributing the
same in violation of any applicable law, rule or regulation. If the Company
elects to register, or has registered, the Shares under the Securities Act of
1933, as amended, and any applicable state laws, rules and regulations, then the
issuance of such Shares shall not be subject to the aforementioned conditions
contained in this Section 6.

7.                  Compliance with Applicable Law. The issuance of the Shares
pursuant to the exercise of the Stock Option is subject to compliance with all
applicable laws, rules and regulations, including, without limitation, laws,
rules and regulations governing withholding from employees and nonresident
aliens for income tax purposes.

8.                  General.

(a)                This Notice and Agreement shall be governed by and construed
under the laws of the State of Florida, without regard to the conflicts of law
principles thereof.

(b)               This Agreement and the Plan, which is incorporated herein by
reference, represents the entire agreement between the parties with respect to
the Stock Option granted to the Participant hereunder. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.

(c)                Any notice, demand or request required or permitted to be
delivered by either the Company or the Participant pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with a reputable courier service, or deposited in the U.S.
Mail, First Class with postage prepaid, and addressed to the Participant at the
address set forth in the Notice of Grant or to the Company at its principal
executive offices, or, in each case, to such other address as either party may
specify in writing by like notice.

 

 



(d)               The rights of the Company under this Agreement and the Plan
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company's successors and assigns. The rights and obligations of the
Participant under this Agreement may only be assigned with the prior written
consent of the Company, which may be granted, withheld, conditioned or delayed
in the Company’s sole discretion.

(e)                The Participant agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

(f)                Nothing in this Agreement confers or will confer on the
Participant any right with respect to continuance of employment or other
service, nor will it interfere in any way with any right to terminate or modify
the terms of the Participant’s employment or other service at any time.

 

#####



 

 

